uil internal_revenue_service te_ge technical_advice_memorandum oct - through eo mandatory review staff t eo b1 taxpayer's name taxpayer's address taxpayer's identification_number years involved and date of conference none legend issues whether for purposes of sec_512 of the internal_revenue_code m controls n so imputed_interest on loans excess dues and assessments and funds advanced by ntoo constitute unrelated_business_taxable_income under sec_512 with respect to m whether for purposes of sec_512 of the code the activities of n should be attributed to m so imputed_interest on loans excess dues and assessments and funds advanced by n to o constitute unrelated_business_taxable_income under sec_51 a with respect to m whether m continues to meet the requirements for classification as a supporting_organization under sec_509 of the code or whether m should be reclassified as a private_foundation under sec_509 facts m n and o are organizations that are members of a reorganized hospital system m is the exempt parent organization n is an exempt hospital and o is a taxable subsidiary n accordance with an amendment to its certificate of incorporation m’s primary purpose is to promote support and further the charitable purposes of n and other affiliated and related nonprofit health care organizations which are described in sec_501 of the code and are not private_foundations under sec_509 m is exempt under sec_501 a of the code as an organization described in sec_501 and has been classified as a supporting_organization under sec_509 m was reconfigured to be the parent of an integrated delivery system article of m's certificate of incorporation states it was formed exclusively for charitable scientific and educational_purposes in there are _-_ directors on m's board n elects members __ percent p elects members percent and another organization elects members percent article of m's bylaws provides that p shall appoint -_ percent of m's board_of directors article a and b of m's bylaws in effect during the years under examination give m certain reserved powers including the right to appoint or remove the directors of its subsidiaries and approve any amendments or changes to such subsidiaries’ charter or bylaws article c of its bylaws gives m the right to approve the annual operating and capital budgets of any subsidiary article e of m’s bylaws gives it the right to approve proposed transfers borrowing and lending of funds involving a specified dollar amount by any subsidiary mis the parent of n which is exempt under sec_501 of the code as an organization described in sec_501 n has been classified as a hospital under sec_509 and sec_170 an amendment to n’s certificate of incorporation states there shall be one member of n which shall be m the member shall have the right to elect its directors to approve any alteration amendment restatement or repeal of its certificate of incorporation and the rights provided in the bylaws there are elects agreement directors on n’s board m pursuant to an affiliation andpelects members members in n and p entered into an affiliation agreement which changed the relationship between m and n because it granted p certain powers the agreement gave p the right to appoint the agreement the administrative file contains no written documentation stating m approved the transaction pursuant to sec_12 of its bylaws dercent of the board_of directors of m and n m was neither a party to nor did it sign in ‘ o was incorporated as a nonprofit taxable corporation m is the sole member of o whose activities include the implementation of health care strategies including the creation of a heaith care network an integrated delivery system a management services organization the cultivation of relationships with primary care physicians and the negotiation of managed care contracts article of o's bylaws as in effect for the years under examination and article second of o's certificate of incorporation provide that one of o 's purposes is to provide management of the business and operations of the health care system developed by m this includes but is not limited to the management of the business of the development of m's integrated health care delivery systems for the benefit of the health care entities affiliated with o the administrative file shows that o derived its support primarily from membership dues and assessments minutes of m's board_of directors stated t he board was reminded that n would provide up to dollar_figure assessments failed to cover o's operating_expenses n advanced funds during the two years under examination respectively dollar_figurey and as of the second year under examination the amount due n was dollar_figurez interest on these amounts n paid dues and assessments in the amounts of dollar_figurex and dollar_figurex as of the end of the first year under examination o showed an amount due to n of n did not charge o to support o therefore when membership dues and and issue sec_1 and -law and analysis sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_50i c sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less certain allowable deductions computed with the modifications listed in sec_512 sec_512 of the code in part excludes interest from the computation of unrelated_business_taxable_income under sec_512 in new rules were adopted with respect to certain amounts received by exempt_organizations from their controlled organizations for taxable years ending before date sec_512 of the code in part provides that notwithstanding sec_512 amounts of interest derived from the controlled organization of which the controlling_organization has control shall be included as an item_of_gross_income control is defined in sec_368 sec_1_512_b_-1 of the income_tax regulations provides that in the case of a nonstock organization the term control means that at least percent of the directors or trustees of such organization are either representatives of or directly or indirectly controlled by an exempt_organization a trustee or director is a representative of an exempt_organization if he or she is a trustee director agent or employee of such exempt_organization a trustee or director is controlled by an exempt_organization if such organization has the power to remove such trustee or director and designate a new trustee or director in accordance with the unrelated_business_income_tax rules set forth in sections of the code amounts of interest derived by an exempt_organization are generally excluded from tax under sec_512 however if such amounts are attributable to debt-financed_property under sec_514 or are received from a controlled organization under sec_512 the general exclusion for interest under sec_512 is not available in this case before determining whether interest on amounts advanced by n to o should be imputed to m it is necessary to apply the rules of sec_512 as applicable during the years under examination and prior to being amended in sec_512 of the code provided that notwithstanding sec_512 interest received by a controlling_organization from a controlled organization must be included in computing unrelated_business_taxable_income the standard for determining control was contained in sec_368 with respect to a nonstock organization at least percent of the directors or trustees of such organization must be either representatives of or directly or indirectly controlled by an exempt_organization see sec_1_512_b_-1 of the regulations in determining whether imputed_interest on the amounts advanced to o by n should be subject_to the tax on unrelated_business_income relevant organizing documents and the organizations’ actual practices in effect during the years under examination must be scrutinized for purposes of sec_512 of the code the designation or characterization of one organization as the parent or sole corporate member of another organization is not determinative consistent with sec_1_512_b_-1 of the regulations m would have control_over n if at least percent of n’s directors were representatives of or controlled by m since there are directors on n’s board in order for m to control n m would need to appoint at least directors to n's board however m has the ability to appoint only board members percent as p appoint sec_25 percent of n’s board thus the percent standard required by sec_1_512_b_-1 of the regulations is not met consequently m does not control n and if interest were imputed on the amounts due n from o such interest would not be subject_to the tax on unrelated_business_income by virtue of sec_512 of the code for federal_income_tax purposes a parent_corporation and its subsidiary are separate taxable entities so long as the purposes for which the subsidiary is incorporated are the equivalent of business activities or the subsidiary subsequently carries on business activities 319_us_436 431_f2d_227 5th cir that is where a corporation is organized with a bona_fide intention that it will have some real and substantial business function its existence may not generally be disregarded for tax purposes britt supra pincite however where the parent_corporation so controls the affairs of the subsidiary that it is merely an instrumentality of the parent the corporate entity of the subsidiary may be disregarded 483_f2d_1098 5th cir only in very limited circumstances can one corporation's activities be attributed to another for tax purposes to disregard the corporate entity requires a finding that the corporation or transaction involved was a sham or fraud without any valid business_purpose or a finding of a true agency or trust relationship between the entities here the available information supports a conclusion that the separate corporate identities of m n and o should not be disregarded n has submitted information that o was organized for the real and substantial purpose of the implementation of health care strategies including the creation of a e health care network an integrated delivery system a management services organization the cultivation of relationships with primary care physicians and the negotiation of managed care contracts m was formed to manage the business and operations of its health care system the development of its integrated health care delivery systems to deliver cost effective health care with physician and other provider participation and to provide enhanced patient services m n and o were organized with the bona_fide intention that they have a real and substantial business function therefore their existence may not be disregarded for federal tax purposes furthermore there is no evidence to support a finding of a true agency or trust relationship among m n and o all of which are separate corporations whose activities cannot be attributed to each other issue 3-law and anlysis sec_509 of the code provides that the term private_foundation means an organization described in sec_501 other than one described in sec_509 or sec_509 of the code excludes from the definition of a private_foundation an organization that is organized and operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 or sec_509 the supporting_organization must also be operated supervised or controlled by the supported_organization supervised or controlled in connection with the supported_organization or operated in connection with the supported_organization in order to be classified under sec_509 sec_509 of the code prohibits direct or indirect control by one or more disqualified persons as defined in sec_4946 other than foundation managers or a or a organizations sec_1_509_a_-4 of the regulations describes in general terms the various tests that a supporting_organization must meet in order to be classified as an organization described in sec_509 of the code sec_1_509_a_-4 of the regulations states that in order to qualify as a supporting_organization under sec_509 of the code an organization must be both organized and operated for the benefit of to perform the functions of or to carry out the purposes of one or more publicly supported organizations and not be controlled by disqualified persons sec_1_509_a_-4 of the regulations specifies the requirements for the supporting organization's articles of organization the articles must limit the purposes of such organization to one or more of the purposes set forth in sec_509 of the code not expressly empower the organization to engage in activities which are not in furtherance of the purposes referred to in sec_509 of the code state the specified publicly supported organizations on whose behalf such organization is operated and not expressly empower the organization to operate to support or benefit any organization other than the specified publicly supported organizations sec_1_509_a_-4 of the regulations provides that a supporting_organization will be regarded as operated exclusively to support one or more specified publicly supported organizations only if it engages solely in activities which support or benefit the specified publicly supported organizations however an organization will not be regarded as operated exclusively if any part of its activities is in furtherance of a purpose other than supporting or benefiting one or more of the specified publicly supported organizations sec_1 a - e provides that a supporting_organization is not required to pay over its income to the supported organizations to meet the operational_test the test by using its income to carry on an independent activity or program that benefits the specified publicly supported organizations a supporting_organization may satisfy a supporting_organization must also be operated supervised or controlled by or in connection with one or more organizations described in sec_509 or of the code sec_1_509_a_-4 of the regulations describes the types of relationships required between the supporting_organization and the publicly_supported_organization under sec_509 of the code this section of the regulations states that sec_509 sets forth three different types of relationships at least one of which must be met in order to meet the requirements of sec_509 a supporting_organization may be either i operated supervised or controlled by ii supervised or controlled in connection with or iii operated in connection with one or more publicly supported organizations m and o were created by n to advance its exempt_purpose of providing health care to its community m is operated exclusively for the benefit of to perform the functions of and carry out the purposes of n these are exempt purposes under sec_501 of the code that are advanced primarily by n in conjunction with m the information presented indicates that m assists n in providing heaith care services in the community under the circumstances described m meets the organizational and operational tests for continued classification as an organization described in sec_509 further o's activities as a separate corporation cannot be imputed to m as a separate corporation for the reasons described above moreover m is operated in connection with n an organization that is described in sec_509 of the code as such the relationship between m and n falls within the meaning of sec_1 a - f of the regulations therefore m meets the requirements of sec_509 of the code and is not a private_foundation conclusions for purposes of sec_512 of the code m does not contro n so that if there were imputed_interest on loans excess dues and assessments and funds advanced by n to o such amounts would not constitute unrelated_business_taxable_income under sec_512 with respect to m for purposes of sec_512 of the code the activities of n should not be attributed to m so that if there were imputed_interest on loans excess dues and assessments and funds advanced by n to o such amounts would not constitute unrelated_business_taxable_income under sec_512 with respect to m m continues to meet the requirements for classification as a supporting_organization under sec_509 of the code and shouid not be reclassified as a private_foundation under sec_509 a copy of this memorandum should be given to the organization sec_6110 of the code provides that it may not be used or cited by others as precedent - end -
